Citation Nr: 1606632	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-25 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hysterectomy.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, chronic major depression and anxiety related to personal trauma.

3.  Entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease with dextroscoliosis.

4.  Entitlement to service connection for chronic sinusitis with allergic rhinitis.

5.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Douglas E. Sullivan, Attorney at Law

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1981 to December 1991. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from July 2010 and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

With respect to the Veteran's claims for service connection for a hysterectomy and an acquired psychiatric disorder, in her September 2011 substantive appeal (via VA Form 9), the Veteran did not request a Board hearing before a Veterans Law Judge.  However, in an October 2015 letter from the Veteran's attorney, she requested a hearing before the Board.  Therefore, a remand is necessary to schedule the Veteran for her requested Board hearing before a Veterans Law Judge.  38 C.F.R. §§ 20.700, 20.704 (2015).

With regard to the remaining issues on appeal, the Board finds that a remand is necessary in order to provide the Veteran with a statement of the case.  In a September 2015 rating decision, the RO denied the Veteran's claims for an increased rating for lumbar degenerative disc disease with dextroscoliosis, denied service connection for chronic sinusitis with allergic rhinitis, and declined to reopen the Veteran's claim for service connection for a right knee condition.  Thereafter, in October 2015, the Veteran entered a general notice of disagreement as to the September 2015 rating decision.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case as to each of these issues is necessary.  Manlincon v. West, 12 Vet. App. 238   (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for her requested Board hearing regarding the issues of entitlement to service connection for a hysterectomy and an acquired psychiatric disorder.

2.  Provide the Veteran with a statement of the case regarding the issues of entitlement to a rating in excess of 20 percent for lumbar degenerative disc disease with dextroscoliosis, entitlement to service connection for chronic sinusitis with allergic rhinitis, and whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee condition.  Advise the Veteran of the time period in which to perfect her appeal.  If the Veteran perfects her appeal in a timely fashion, then return the case to the Board for its review, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).


